DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 12, 13, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama [U.S. Pub. No. 2002/0053967 A1] in view of Choi et al. [U.S. Pub. No. 2014/0167897 A1].
Regarding claim 1, Shikama discloses an electronic component comprising a magnetic body (e.g., 3, Fig. 1-5) containing magnetic powder particles (e.g., Fe2O3, Paragraph 0061); and

the external electrodes include first plating layers (e.g., plating layers 5, Figure 4), 
the magnetic body includes an internal coil part 2 and insulating film (e.g., polyamideimide resin, Paragraph 0064) coated on the internal coil part 2, 
the first plating layers (e.g., layer 5) disposed on the external surface of the magnetic body 3,
one or more powder particles (e.g., powders including Fe2O3, NiO, CuO, ZnO and Pd, Paragraph 0061) are exposed through the external surface of the magnetic body 3 (e.g., sand blasting and roughening the ends of magnetic body 3 exposes powder particles, Fe2O3, NiO, CuO, ZnO Paragraph 0064), and
 an inner surface of the first plating layers (e.g., 5) is directly plated on the exposed magnetic powder particles [Paragraph 0061-0065, Figures 1-4].
Shikama discloses the instant claimed invention discussed above except for magnetic powder is magnetic metal powder particles including an Fe-based alloy.
Choi discloses magnetic powder (e.g., Ni-Fe alloy) is magnetic metal powder particles including an Fe-based alloy (Paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnetic metal powder particles including an Fe-based alloy for magnetic body as taught by Choi to the magnetic body of Shikama  and applying the blasting and roughening process on magnetic body to provide exposed one or more powder particles including the Fe-based alloy to the magnetic 
Regarding claim 2, Shikama discloses the external electrodes (4a, 4b) further include second plating layers (e.g., 6) formed on the first plating layers and third plating layers (e.g., 7) formed on the second plating layers [Paragraph 0067, Fig. 5]. 
Regarding claim 4, Shikama discloses the second plating layers (5) are Ni plating layers [Paragraph 0067]. 
Regarding claim 5, Shikama discloses third plating layers (7) are Sn plating layers [Paragraph 0067].
Regarding claim 6, Shikama discloses insulating layer 10 formed on a region of a surface of the magnetic body 3, wherein the external electrodes are not formed on the regions of the surface of the magnetic body where the insulating layer is formed [Paragraph 0064].
Regarding claim 7, Shikama discloses the external electrodes (e.g., 4a, 4b) are formed on first and second end surfaces of the magnetic body in a length direction, respectively, and extended to first and second side surfaces of the magnetic body 3 in a width direction, and the first and second main surfaces of the magnetic body in a thickness direction [Paragraph 0060-0065, Figures 1-5].
Regarding claim 12, Shikama discloses the external electrodes (4a, 4b) do not include glass or resin [Paragraph 0064-0067].
Claims 13, 14 and 16-19 are rejected for reciting methods/steps derived from the structure of claims 1, 2, 4-7 and 12 which are rejected above.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Choi as applied to claim 1 above, and further in view of Tonoyama et al. [U.S. Pub. No. 2013/0249664A1].
Regarding claim 9, Shikama in view of Choi discloses the instant claimed invention discussed above except for the magnetic body includes an internal coil part formed therein by connection of coil conductors disposed on first and second surfaces of an insulating substrate. 
Tonoyama discloses magnetic body 12 includes an internal coil part 19 formed therein by connection of coil conductors (e.g., 18A, 18B) disposed on first and second surfaces of an insulating substrate 16 [Paragraph 0033, 0034, Fig., 2 and 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil configuration as taught by Tonoyama to the electronic component of Shikama in view of Choi to provide coil that are superimposed with turns in the same direction to enhanced magnetic intensity.
Regarding claim 10, Tonoyama discloses coil conductors 18A, 18B are plated coil conductors [Paragraph 0032].

Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Choi as applied to claim 1 and 13 above, and further in view of Takeuchi et al. [U.S. Patent No. 8139342].
Regarding claim 23, Shikama in view of Choi discloses the instant claimed invention discussed above except for surface electrode layers disposed on first and 
wherein the surface electrode layers do not extend between planes corresponding to uppermost and lowermost portions of the magnetic body in the thickness direction, and
the surface electrode layers are respectively arranged between extended portions of the first plating layers and the first and second main surfaces in the thickness direction, the extended portions extending toward a center of the magnetic body in a length direction perpendicular to the thickness direction.
Takeuchi discloses surface electrode layers (e.g., 13, 14) disposed on first and second main surfaces (e.g., 11, 12) of magnetic body 10 (body can be magnetic ceramic, column 13, lines 36-43), the first and second main surfaces (11, 12) opposing each other in a thickness direction,
the surface electrode layers (e.g., pair of 13 or 14) do not extend between planes corresponding to uppermost and lowermost portions of the magnetic body 10 in the thickness direction, and
the surface electrode layers (e.g., pair of 13 or 14) are respectively arranged between extended portions of first plating layers (e.g., folded plating layer of external electrodes 1, 2 over first and second main surfaces 11, 12) and the first and second main surfaces (11, 12) in the thickness direction, the extended portions extending toward a center of the magnetic body 10 in a length direction perpendicular to the thickness direction [Col. 5, Lines 8-32, Fig. 1-2].

Claim 26 is rejected for reciting methods/steps derived from the structure of claim 23 which is rejected above.

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Choi as applied to claim 1 and 13 above, and further in view of Ritter et al. [U.S. Pub. No. 2007/0014075 A1].
Regarding claim 25, Shikama in view of Choi discloses the instant claimed invention discussed above except for the first plating layers are Cu plating layers.
Ritter discloses first plating layers 76 are Cu plating layers [Paragraph 0133].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Cu as first plating layer as taught by Ritter to the coil structure of Shikama in view of Choi to provide a suitable matching conductive material with the coil that is made up of Cu as well.
Claim 27 is rejected for reciting methods/steps derived from the structure of claim 25 which is rejected above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Choi further in view of Takeuchi as applied to claim 23 above, and further in view of Yamamoto et al. [U.S. Pub. No. 2012/0297610 A1].
Regarding claim 24, Shikama in view of Choi, further in view of Takeuchi discloses the instant claimed invention discussed above except for the surface electrode layers are conductive paste layers.
Yamamoto discloses surface electrode layers are conductive paste [Paragraph 0053].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use conductive paste as surface electrode layers as taught by Yamamoto to the structure of Shikama in view of Choi, further in view of Takeuchi, to provide prime attachment to magnetic body before the introduction of plating film for strong adhesion of external electrode to the device.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-7, 9, 10, 12-14, 16-19 and 23- 27 have been considered but are moot in view of the new grounds of rejection.
Regarding the amendment in claim 1, Choi discloses magnetic powder (e.g., Ni-Fe alloy) is magnetic metal powder particles including an Fe-based alloy (Paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnetic metal powder particles including an Fe-based alloy for magnetic body as taught by Choi to the magnetic body of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837